Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nair (U.S. Pub. 2015/0220354 A1)
With respect to claim 1, Nair discloses a system, comprising: 
a storage device, including: 
storage for data (i.e., “Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk, including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus”(0049), 0054); and 
a controller to write the data to the storage and to read the data from the storage (i.e., “the process makes a context switch from the user space to the kernel space and executes codes that are necessary to write data in the application's memory space into the appropriate device, or to read from the device into the application's memory space”(0067) or “ A DIOV device 421 is implemented in hardware (e.g., a PCIe card) with multiple master inputs for hardware devices such as GPU 441, storage controller 442, NIC 443, and memory 480. The DIOV device 421 presents itself to a hypervisor (or virtualization host 430) as a SR-IOV device”(0094)); and an accelerator implementing at least one operation on files stored on the storage device (based on specification define the accelerator is the driver and claim 15 explains the driver to control a remote I/O operation such as split-context (claim 17)), the operations drawn from a set including a merge operation and a split operation. (i.e., “the host DIOV driver may choose to merge the EHAS 302 components above into the original address space 301 upon a user's assertion that the process is "well-behaved"”(0079)).
With respect to claim 4, Nair discloses wherein the at least one operation includes an input of an identifier of an input file and an output of an output file (i.e., “DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native drive.  DDV performs zero-copy (direct) I/O in the execution context of the guest process/thread, by directly accessing the guest user memory from the host kernel using address space virtualization techniques (e.g., hybrid address space, kernel address space partitioning, dynamic translation” (0052) or “The present system and method provides a split-context, polling based, remote system call interface called "streams". Streams enable a shared memory, inter-domain communication between a host kernel and a guest thread” (0075)); 
	With respect to claim 5, Nair discloses wherein the system according to claim 4, wherein the at least one operation further includes the input of at least one key (i.e., “The guest OS maintains a DIOV guest context (DGC) descriptor, and the host OS maintains a DIOV host context (DHC) descriptor. Both the DGC descriptor and the DHC descriptor are keyed by a global DIOV context ID to ensure that the host executes the system call in the EHAS corresponding to the guest process/thread that originate the system call”(0072)).  
With respect to claim 6, Nair discloses the system according to claim 4, wherein the at least one operation further includes the output of a second output file (i.e., “The present system and method provides dynamic input/output (I/O) virtualization (DIOV). DIOV provides several architectural enhancements over dynamic device virtualization (DDV). DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native driver.” (0052)).  
With respect to claim 7, Nair discloses wherein the accelerator includes at least one of a Field Programmable Gate Array (FPGA), an Application-Specific Integrated Circuit (ASIC), a central processing unit (CPU), a Graphics Processing Unit (GPU), or a General Purpose GPU (GPGPU) (i.e., “vice-agnostic I/O virtualization includes a host computer interface, memory, I/O devices (GPU, disk, NIC)”(abstract)).  

With respect to claims 8 and 19, Nair discloses a method, comprising: 
receiving, at a storage device, an instruction from a host to execute an operation, the instruction including an identifier of an input file (i.e., “DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native drive.  DDV performs zero-copy (direct) I/O in the execution context of the guest process/thread, by directly accessing the guest user memory from the host kernel using address space virtualization techniques (e.g., hybrid address space, kernel address space partitioning, dynamic translation” (0052) or “The present system and method provides a split-context, polling based, remote system call interface called "streams". Streams enable a shared memory, inter-domain communication between a host kernel and a guest thread” (0075)); 
accessing the input file stored on the storage device for the operation based at least in part on the identifier of the input file (i.e., “. The guest applications can query the virtual file system on the host through the DIOV interfaces to identify what hardware acceleration features are supported by the host devices and offload those capabilities to the host devices efficiently.”(0066) and (i.e., “DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native drive.  DDV performs zero-copy (direct) I/O in the execution context of the guest process/thread, by directly accessing the guest user memory from the host kernel using address space virtualization techniques (e.g., hybrid address space, kernel address space partitioning, dynamic translation” (0052)); 
executing the operation on the input file to produce an output file using an accelerator ((i.e., “DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native drive.  DDV performs zero-copy (direct) I/O in the execution context of the guest process/thread, by directly accessing the guest user memory from the host kernel using address space virtualization techniques (e.g., hybrid address space, kernel address space partitioning, dynamic translation” (0052) (i.e., “Once the operation completes the kernel thread 240a-240b writes the results into the stream op and sets another bit in the stream op that the finite state machine in the guest thread 260a-260p is polling for”(0075)); ; and 
writing the output file on the storage device (i.e., “Once the operation completes the kernel thread 240a-240b writes the results into the stream op and sets another bit in the stream op that the finite state machine in the guest thread 260a-260p is polling for”(0075)).  

With respect to claim 9, Nair discloses wherein further comprising returning a result from the storage device to the host (i.e., “For a remote system call operation resulting in a page fault on the host, the host DIOV driver communicates with the MMA on the guest to handle the page fault and hand over the page mappings needed by the host to fix the EHAS mapping” (0074)).  
With respect to claim 10, Nair discloses the method according to claim 9, wherein the result includes an identifier of the output file (i.e., “DDV enhances I/O performance of an application program that is running on a virtual machine using a dynamically generated (e.g., cloned) device-specific virtual device driver for the virtual machine (guest process/thread) based on observing the execution of the host native drive.  DDV performs zero-copy (direct) I/O in the execution context of the guest process/thread, by directly accessing the guest user memory from the host kernel using address space virtualization techniques (e.g., hybrid address space, kernel address space partitioning, dynamic translation” (0052).  
With respect to claims 11 and 20, Nair discloses wherein the operation includes a merge operation (i.e., “the host DIOV driver may choose to merge the EHAS 302 components above into the original address space 301 upon a user's assertion that the process is "well-behaved". The EHAS 303 is the same extended hybrid address space (EHAS) in the DIOV host context of the host DIOV driver”(0079)).  
With respect to claim 12, Nair discloses the method according to claim 11, wherein the merge operation includes combining the input file and a second input file into the output file ((i.e., “the host DIOV driver may choose to merge the EHAS 302 components above into the original address space 301 upon a user's assertion that the process is "well-behaved". The EHAS 303 is the same extended hybrid address space (EHAS) in the DIOV host context of the host DIOV driver”(0079)).  
With respect to claim 13, Nair discloses wherein the operation includes a split operation and an input of at least one key (based on specification define the accelerator is the driver and claim 15 explains the driver to control a remote I/O operation such as split-context (claim 17) and “ DIOV system calls complete across a split-context, i.e., a guest thread that generates a system call request, and the host kernel thread that dispatches and completes the system call request. DIOV ensures the information (e.g., arguments) needed by the host kernel to perform a system call is passed through streams. Register values are passed through stream ops argument slots” (0071) and register values is key as claimed invention).  
With respect to claim 14, Nair discloses the method according to claim 13, wherein the split operation includes separating the input file into the output file and a second output file based at least in part on the at least one key (i.e., “for security reasons, the EHAS 302 will be a separate address space (page table) and different from the address space 301 created by the guest OS” (0079) and “ DIOV system calls complete across a split-context, i.e., a guest thread that generates a system call request, and the host kernel thread that dispatches and completes the system call request. DIOV ensures the information (e.g., arguments) needed by the host kernel to perform a system call is passed through streams. Register values are passed through stream ops argument slots”(0071) and register values is key as claimed invention).  
 With respect to claim 15, Nair discloses the method according to claim 14, wherein: a first entry in the output file is no larger than the at least one key; and a second entry in the second output file is larger than the at least one key (i.e., “DIOV system calls complete across a split-context, i.e., a guest thread that generates a system call request, and the host kernel thread that dispatches and completes the system call request. DIOV ensures the information (e.g., arguments) needed by the host kernel to perform a system call is passed through streams. Register values are passed through stream ops argument slots…In the case of software emulation of a DIOV device in a hypervisor, and in hybrid hardware/software implementations of the DIOV device, the Extended hybrid address space (EHAS) ensures that the guest user memory is accessible from the host kernel to perform the system call”(0071) and “It is also expressly noted that all value ranges or indications of groups of entities disclose every possible intermediate value or intermediate entity for the purpose of original disclosure.”(0051), 0067).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16-18 are rejected under 35 U.S.C 103(a) as being unpatentable over Nair (U.S. Pub. 2015/0220354 A1) in view of Bhoria et al. (U.S. Pub. 2020/0371960 A1)
With respect to claims 2 and 16, Nair disclose all limitations recited in claim 1 except for operation is drawn from the set further including a histogram operation. However, Bhoria et al. disclose operation is drawn from the set further including a histogram operation (i.e., “reduces the number of cycles to perform write operations, atomic operations (e.g., manipulating data stored in a location to increment, decrement, swap with other data, etc.), and/or histogram operations (e.g., determine a total number of each value in a cache line), and/or increases efficiency of a computing system that includes a cache”(0036) or “the main cache store queue 212 includes blocks to implement a read-modify-write operation, write merging, write data forwarding, writing operation, complete parity block write data, weighted histogram operations, load and increment operations, and compare and swap operation”(0060), (0246).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include using histogram operate in order to facilitate optimized atomic and allocation in a memory system for the stated purpose has been well known in the art as evidenced by teaching of Bhoria et al.
 With respect to claim 17, Nair discloses the method according to claim 16, wherein the histogram operation includes separating the input file into the output file, the second output file, and the third output file based at least in part on the at least the first key and the second key  (i.e., “DIOV system calls complete across a split-context, i.e., a guest thread that generates a system call request, and the host kernel thread that dispatches and completes the system call request. DIOV ensures the information (e.g., arguments) needed by the host kernel to perform a system call is passed through streams. Register values are passed through stream ops argument slots…In the case of software emulation of a DIOV device in a hypervisor, and in hybrid hardware/software implementations of the DIOV device, the Extended hybrid address space (EHAS) ensures that the guest user memory is accessible from the host kernel to perform the system call”(0071) and “It is also expressly noted that all value ranges or indications of groups of entities disclose every possible intermediate value or intermediate entity for the purpose of original disclosure.”(0051), 0067).  
With respect to claim 18, Nair discloses the method according to claim 17, further comprising sorting the at least the first key and the second key (“It is also expressly noted that all value ranges or indications of groups of entities disclose every possible intermediate value or intermediate entity for the purpose of original disclosure.” (0051), 0067).  
Claim 3 is reject under 35 U.S.C 103(a) as being unpatentable over Nair (U.S. Pub. 2015/0220354 A1) in view of Curino et al. (U.S. Pub. 2016/0306849 A1)
With respect to claim 3, Nair disclose all limitations recited in claim 1 except for wherein the at least one operation supports temporary table processing in a database query. However, Bhoria et al. disclose wherein the at least one operation supports temporary table processing in a database query (i.e., “For other queries, a final output can be merged and stored locally as a temporary table at a master data center (e.g., the computing system 106 hosting the query control component 128). A result of nested queries can be transferred lazily to other data centers, as and when needed, to execute outer queries.”(0089)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include using temporary table processing in the database query in order to in store in locally to process quick for the stated purpose has been well known in the art as evidenced by teaching of Curino et al.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Kaushik et al. discloses Execution optimization of database statements involving encrypted data, U.S. Pub. 2018/0365290 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             July 27, 2022